Exhibit 10.1


L.B. FOSTER COMPANY
ANNUAL EXECUTIVE INCENTIVE COMPENSATION PROGRAM


The purpose of this document is to establish in writing the performance goals
and other terms applicable to cash financial performance awards for each fiscal
year of the Company which constitutes a Performance Period (the “Program”) as
authorized under the L.B. Foster Company Executive Annual Incentive Compensation
Plan (“ExIP”).


I. DEFINITIONS
a.Defined terms used but not defined herein shall have the meanings ascribed to
them in the Executive Incentive Plan master document under which each annual
Program is established.


II. TERMS AND CONDITIONS
a.Unless otherwise determined by the Compensation Committee, the Performance
Period shall be one calendar year.
b.Each Participant shall receive a cash award in an amount equal to
Participant’s base compensation multiplied by a target percentage established by
the Committee based upon the position held by the Participant as approved by the
Compensation Committee and set forth on Exhibit A, on file with the Committee
(the “Target Percentage”) (an “Award”). The amount of any Award earned and
payable is calculated with reference to the percentage achievement of certain
Performance Measures established by the Committee and as described below.
c.Participant’s base compensation shall be the Participant’s salary on March 1,
rounded to the nearest whole dollar.
d.Participants in the Program are listed on Exhibit A on file with the
Committee, which identifies each Participant’s title and Company operating unit,
and Target Percentage for the applicable Performance Period.
e.A Participant’s right, if any, to receive payout of an Award, if earned, shall
be contingent upon Participant having executed a Confidentiality, Intellectual
Property and Non-Compete Agreement in a form satisfactory to the Committee.
Further, in order to receive any payout of an Award, the Participant must have
begun employment with the Company by October 1 of the Program’s Performance
Period.
f.In the event a Participant changes from one position to another position or is
promoted into one of the positions approved by the Committee during the
Performance Period, the Target Percentage for such Participant shall be
pro-rated between the Target Percentages applicable to each position held during
the Performance Period, and such Award will be determined on the pro-rated basis
based on the number of full months employed during the Performance Period.





--------------------------------------------------------------------------------



g.In order to be eligible to receive any payout of an Award, if earned, a
Participant must be actively employed by the Company on the date the Award is
paid. In no event is a Participant entitled to any pro-rata payment of an Award
under the terms of this Program, except to the extent the Board has approved a
Participant’s retirement or termination from the Company, in which case the
Committee may provide a pro-rata payment based on the Participant’s active
employment before the Board-approved retirement or termination.


III. CALCULATING PAYOUT OF AWARDS
The payout of Awards shall be calculated as set forth below:


a.A Participant’s Award shall be determined and allocated by multiplying the
Award by the Company’s adjusted level of attainment of the financial Performance
Measures identified below, weighted as indicated:

Performance Measure
CEO, COO, CFO;
SVP, HR & Admin; SVP & General Counsel; and Controller & CAO
Executive VPs Responsible for Operating Unit(s)
Financial
Performance
Awards
Operating Unit Adjusted EBITDA--50%Working Capital as a % of
Sales25%20%Corporate Adjusted EBITDA75%30%

b.The amount of an Award payout shall be calculated and adjusted upward or
downward based on the actual level of attainment of the above Performance
Measures, Adjusted EBITDA and Working Capital as a % of Sales (Corporate and
Operating Unit), utilizing the percentage multipliers as set forth in the tables
below. Straight-line interpolation will be used to determine the achievement
between each level.
Adjusted EBITDA Multiplier

% of Target Adjusted EBITDACorporate or Operating Unit Multiplier130% and
over200%100%100%70%50%Less than 70%0%







2



--------------------------------------------------------------------------------



W/C as a % of Sales Multiplier

% of Target Average W/C as a % of SalesCorporate or Operating Unit
Multiplier86.0% and under200%100.0%100%121.5%50%Greater than 121.5%0%

c.Definitions of the Performance Measures and possible adjustments are noted on
Schedule 1.10 attached hereto.
d.Payment of a cash Award under the ExIP will follow the Committee’s
determination of such incentive award and following the date the Company files
its report on Form 10-K for the period ending on the last day of the Performance
Period.


III. RECOUPMENT
All Awards granted hereunder are made subject to the L.B. Foster Executive
Recoupment Policy which is incorporated herein by reference (the “Policy.”) The
Policy provides for the clawback by the Company and repayment by the Participant
of cash awards paid hereunder in the event of an accounting restatement
applicable to any financial reporting period within the Performance Period due
to material noncompliance of the Company with any financial reporting
requirement under the securities or other applicable laws.


IV. COMPENSATION COMMITTEE
As set forth in the ExIP document, the Compensation Committee retains all rights
and discretion to modify, eliminate, or replace the ExIP and the Program at any
time. The Committee will interpret and apply the ExIP and this Program at is
discretion, and may increase, decrease, or eliminate any Award hereunder. All
determinations with respect to any Award shall be made by the Committee and
shall be final, conclusive and binding on the Company, the Participant and any
and all interested parties.


The undersigned Chairman of the Compensation Committee hereby certifies, on
behalf of the Committee, that the performance goals and other material terms
applicable have been determined and approved at the Committee meeting held in
February of the Program’s Performance Period.
Approved:
/s/ Robert S. Purgason
Robert S. Purgason
Chairman, Compensation Committee
2/20/2020
Date

3



--------------------------------------------------------------------------------



Schedule 1.10


PERFORMANCE MEASURES AND ADJUSTMENTS


Adjusted Earnings Before Interest, Taxes, Depreciation and Amortization
(Adjusted EBITDA): shall mean with respect to the Company or an Operating Unit,
for the Fiscal Year (a) income from continuing operations; (b) plus income tax
expense; (c) plus interest expense; (d) minus interest income; (e) plus
depreciation expense; and (f) plus amortization expense; (g) plus and minus the
adjustments below.


Working Capital as a Percentage of Sales (“W/C as a % of Sales”): shall mean
with respect to the Company, or as applicable, for an Operating Unit, for the
Fiscal Year, the average monthly balances of Inventory and Accounts Receivable
less the average monthly balances of Accounts Payable and Deferred Revenue
divided by annual net sales. Results shall be determined incorporating approved
adjustments below.


The following adjustments are guidelines subject to board approval.
Adjustment Description
Unplanned reductions or add-backs to results for gains and losses
Adjusted
EBITDA
W/C as a % of Sales
Effects of changes in accounting or tax law


XX
Divestitures of properties, businesses, investments, equity in affiliates or
held for sale discontinued operation


XX
Costs of an acquisition or potential acquisition, purchase accounting and
operating results of an acquisition completed during the year


XX
Any significant or non-recurring item(s) (these items include, but are not
limited to a restructuring, long-lived asset impairment, warranty costs, product
liability, legal settlement, environmental charges) that in total exceed
$200,000 in EBITDA (favorable or unfavorable)


X
The impact on any Operating Unit attributable to any administrative intercompany
charges related to transfer pricing compliance where the consolidated impact is
zero.


X

4

